Case: 09-30515     Document: 00511086511          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-30515
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PATRICK D. LOMAS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:97-CR-42-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Patrick D. Lomas argues that
the district court abused its discretion when it denied an 18 U.S.C. § 3582(c)(2)
reduction to his sentence because the district court failed to provide case-specific
reasons based upon 18 U.S.C. § 3553(a) and the policy statements of the
Guidelines. He also argues that the district court improperly considered his
post-incarceration conduct.           The Government has moved for summary
affirmance.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30515    Document: 00511086511 Page: 2         Date Filed: 04/20/2010
                                 No. 09-30515

      Lomas’s argument that the district court abused its discretion by failing
to discuss the § 3553(a) factors and the Guidelines is unavailing. In United
States v. Evans, 587 F.3d 667, 671-74 (5th Cir. 2009), petition for cert. filed (Jan.
28, 2010) (No. 09-8939), this court emphasized that § 3582(c)(2) proceedings are
not full resentencings, and a § 3582(c)(2) motion may be disposed of summarily,
without case-specific reasons. Similarly, Lomas’s argument that the district
court improperly considered his post-incarceration conduct is unavailing, as this
circuit has recently made clear that post-incarceration conduct may be
considered in § 3582(c)(2) proceedings. See United States v. Smith, 595 F.3d
1322, 1323 (5th Cir. 2010); Evans, 587 F.3d at 673 n.10.
      Lomas’s arguments thus fail to demonstrate that the district court’s
decision was an abuse of discretion. See United States v. Doublin, 572 F.3d 235,
237 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009). Accordingly, the Government’s
motion for summary affirmance is GRANTED, and the judgment of the district
court is AFFIRMED.




                                         2